Family Court, New York County, entered on
May 30, 1975, adjudicating appellant a juvenile delinquent and placing him on probation for a period of one year, unanimously affirmed, without costs and without disbursements. Appellant was found to be one of three youths who assaulted and took a radio from complainant. The same day complainant, in the presence of the police, identified appellant on the street and later again after appellant had been taken into custody. This could not be deemed impermissibly suggestive but, in any event, the facts indicate complainant had an independent source for his in-court identification. The court found that appellant was not the one who struck the complainant, but did find that he had participated in the robbery. The evidence sustains this finding in that appellant acted in the capacity of an accomplice inasmuch as he participated in forcing the complainant to turn over his radio. Concur— Kupferman, J. P., Murphy, Silverman, Markewich and Yesawich, JJ.